DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 19, 2021 has been entered. Claims 31-37 and 50-52 remain pending in the application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 28, 2020.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 33-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orth et al. (US 5324518 A) (hereinafter – Orth).

Regarding claim 31, Orth discloses A system for monitoring and regulating blood glucose, the system comprising (Abstract and entire document):
an implantable subcutaneous encapsulation device comprising a lumen that is operable to receive cells, and a vascularization membrane at least partially encapsulating the lumen (Col. 3 ln 33-44, “outer membrane…vascularization”, see FIGS. 1, col 6, ln 60-66 and Col 7 lines 13-22 “inner space 38”);
at least one glucose sensor provided within the encapsulation device (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A.”);
a glucose sensor reader in communication with the at least one glucose sensor (Col. 8 lines 4-25, “Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly.” Communication with insulin pump, a reader is inherent.); and
an insulin infusion device operatively connected to the at least one glucose sensor (Col. 8 lines 4-25, “Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly.”).
Regarding claim 33, Orth discloses The system of claim 31, wherein the at least one glucose sensor is provided within the lumen of the encapsulation device (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A.”).
Regarding claim 34, Orth discloses The system of claim 31, wherein the device is in communication with a remote system that is operable to receive signals from the at least one glucose sensor (Col. 1 lines 24-25, “In an attempt to eliminate the need for daily subcutaneous injections of drugs, researchers have developed implantable devices which are designed to deliver a discrete dosage of a chemical to the body, usually activated by an external source such as a pump.”).
Regarding claim 35, Orth discloses The system of claim 34, wherein the remote system is operatively connected to the insulin infusion device to allow remote regulation of the insulin infusion pump (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 37, Orth discloses The system of claim 31, wherein the glucose sensor comprises at least one of an optical and an electrochemical sensor (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A. Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly. A representative glucose sensor is described in Clark, et al. "Long-term Stability of Electro-enzymatic Glucose Sensors Implanted in Mice," Trans. Am. Soc, Artificial Internal Organs, Vol. 34, pp. 259-265 (1988).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Orth et al. (US 5324518 A) (hereinafter – Orth) in view of Templeman (US 2015/0112247 A1) (hereinafter – Templeman).

Regarding claim 32, Orth discloses The system of claim 31, Orth fails to disclose wherein the encapsulation device further comprises a channel that is operable to convey at least one of oxygen and air to the encapsulation device.
wherein the encapsulation device further comprises a channel that is operable to convey at least one of oxygen and air to the encapsulation device (Para. [0140] and FIG. 8a, elements 706 and 707).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Orth to include a channel as taught by Templeman in order to supply the encapsulated cells (Para. [0003], “Control of delivery of gases and nutrients in cellular implants is important for viability and function of encapsulated cells.”).
Regarding claim 50, Orth discloses A system for monitoring and regulating blood glucose, the system comprising (Abstract and entire document):
 an implantable subcutaneous encapsulation device comprising a lumen that is operable to receive cells, and a vascularization membrane at least partially encapsulating the lumen (Col. 3 ln 33-44, “outer membrane…vascularization”, see FIGS. 1, col 6, ln 60-66 and Col 7 lines 13-22 “inner space 38”);
 at least one glucose sensor provided within the lumen of the encapsulation device (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A.”);
a glucose sensor reader in communication with the at least one glucose sensor (Col. 8 lines 4-25, “Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly.” Communication with insulin pump, a reader is inherent.); and
an insulin infusion device operatively connected to the at least one glucose sensor (Col. 8 lines 4-25, “Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly.”).
a gas channel extending along and adjacent to the lumen, wherein the gas channel is operable to deliver at least one of oxygen and air to the lumen and the at least one glucose sensor;
However, in the same field of endeavor, Templeman teaches a gas channel extending along and adjacent to the lumen, wherein the gas channel is operable to deliver at least one of oxygen and air to the lumen and the at least one glucose sensor (Para. [0140] and FIG. 8a, elements 706 and 707);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Orth to include a channel as taught by Templeman in order to supply the encapsulated cells (Para. [0003], “Control of delivery of gases and nutrients in cellular implants is important for viability and function of encapsulated cells.”).
Regarding claim 52, Orth discloses The system of claim 50, Orth further discloses wherein the glucose sensor comprises at least one of an optical and an electrochemical sensor (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A. Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly. A representative glucose sensor is described in Clark, et al. "Long-term Stability of Electro-enzymatic Glucose Sensors Implanted in Mice," Trans. Am. Soc, Artificial Internal Organs, Vol. 34, pp. 259-265 (1988).”).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Orth et al. (US 5324518 A) (hereinafter – Orth) in view of Herman et al. (US 2005/0267440 A1) (hereinafter – Herman).

Regarding claim 36, Orth discloses The system of claim 31, Orth fails to disclose wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin.
However, in the same field of endeavor, Herman teaches wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin (Para. [0117], “Devices may be controlled by local microprocessors or remote control. Biosensor information may provide input to the controller to determine the time and type of activation automatically, with human intervention, or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Orth to include a controller as taught by Herman in order to control the process internally or externally (Para. [0119], “In one embodiment, the device contains one or more sensors for use in glucose monitoring and insulin control. Information from the sensor could be used to actively control insulin release from the same device or from a separate insulin delivery device (e.g., a conventional insulin pump, either an externally worn version or an implanted version).”).

Claims 51 is rejected under 35 U.S.C. 103 as being unpatentable over Orth et al. (US 5324518 A) (hereinafter – Orth) in view of Templeman (US 2015/0112247 A1) (hereinafter – Templeman) in further view of Herman et al. (US 2005/0267440 A1) (hereinafter – Herman).

Regarding claim 51, Orth discloses The system of claim 50, Orth fails to disclose wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin.
wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin (Para. [0117], “Devices may be controlled by local microprocessors or remote control. Biosensor information may provide input to the controller to determine the time and type of activation automatically, with human intervention, or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Orth to include a controller as taught by Herman in order to control the process internally or externally (Para. [0119], “In one embodiment, the device contains one or more sensors for use in glucose monitoring and insulin control. Information from the sensor could be used to actively control insulin release from the same device or from a separate insulin delivery device (e.g., a conventional insulin pump, either an externally worn version or an implanted version).”).

Response to Arguments
Applicant’s arguments with respect to claims 31 and 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791